Citation Nr: 1505845	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to restoration of a 20 percent rating left knee instability, decreased to 10 percent beginning on December 3, 2009.

2.  Entitlement to a rating in excess of 10 percent for left knee instability.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to January 2007.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board notes that, in his May 2010 VA Form 9, the Veteran requested a hearing with the Board.  A hearing was scheduled for October 2012, but the Veteran failed to appear on the scheduled date.  The Veteran and his representative have not requested that the hearing be rescheduled, or provided an explanation regarding his failure to appear.  The Board considers the hearing request withdrawn at this time. See 38 C.F.R. § 20.704.

The Board notes that in the December 2009 rating decision on appeal, the rating assigned for left knee instability was reduced based on the results of a VA examination conducted as part of a routine review of the assigned evaluation.  The present appeal ensued.  While the appeal has been developed as a claim for an increased rating for left knee instability, the Board finds that the Veteran's disagreement with the December 2009 rating decision indicates disagreement with the rating reduction.  As such, the Board finds that the rating restoration claim is part and parcel of the appeal, and it has thus been included above.  The Board finds this interpretation of the appeal to be most consistent with the Veteran's intentions. 

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.





REMAND

In an unappealed rating decision of May 2007, the Veteran was awarded service connection for left knee instability and was assigned a 20 percent rating, effective February 1, 2007.  As noted above, the rating assigned for the Veteran's left knee instability was reduced in a December 2009 rating decision, based on results of a VA examination that was conducted as part of a routine review of the evaluation assigned for the disability.  The rating was reduced from 20 percent to noncompensable, effective December 3, 2009.  The present appeal ensued.  In March 2010, the rating was increased to 10 percent, effective December 3, 2009.  Of note, these actions did not result in a reduction in compensation payments.  See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007) (holding that 38 U.S.C. § 3012(b)(6) (1962) and 38 U.S.C. § 5112(b)(6) do not require VA to provide 60 days notice prior to a ratings reduction where the overall compensation paid to the Veteran is not reduced).

In March 2010, the Veteran stated he has been under the care of Dr. R. at Ross Center for Orthopedics for his knee.  He submitted a February 2010 statement by Dr. R., wherein she indicated that she has treated the Veteran's left knee since 2006.  She disputed the findings of the December 2009 VA examination report.

The treatment records of Dr. R. should be requested prior to adjudicating the issues of entitlement to a higher rating and the propriety of the rating reduction.  While on remand, a current VA examination should also be afforded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain treatment from Dr. R. at Ross Center for Orthopedics.  Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

2.  The RO/AMC should have the Veteran scheduled for a VA examination in order to determine the current severity of his left knee disability.  The examiner is to be provided access to the paper and electronic claims folders. 

3.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  After the completion of any action deemed appropriate, the appellant's claims should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




